Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rubin, J.), rendered August 25, 1982, convicting him of robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that a prearrest photographic identification by an eyewitness was improper simply because a physical lineup, the preferred procedure, was not employed (see, People v Garcia, 115 AD2d *714617). The record does not establish that the photographic identification procedure utilized was in any way suggestive.
We have reviewed defendant’s other claims and find them to be without merit. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.